73 So.3d 338 (2011)
Karen Elaine PULKKINEN n/k/a Karen Elaine Brautcheck, Former Wife, Appellant,
v.
Jyrki Tuono Juhani PULKKINEN, Former Husband, Appellee.
No. 1D11-985.
District Court of Appeal of Florida, First District.
October 31, 2011.
Jonathan P. Culver of Jonathan P. Culver, P.A., Ocala, for Appellant.
William Falik of William Falik, P.A., Gainesville, for Appellee.
PER CURIAM.
Appellant contends that the trial court erred in denying her petition to modify a "domesticated" Michigan child support order. We directed Appellant to show cause why this appeal should not be dismissed for lack of jurisdiction because it did not appear that either of the appealed ordersthe "Order Domesticating Foreign Decrees" or the "Order of Protection" disposed of the petition.[*] Appellant responded that this court has appellate jurisdiction to review the orders because they reflect that the trial court "tacitly" accepted Appellee's argument that the court lacked jurisdiction to modify the Michigan child support order under Chapter 88, Florida Statutes, because Appellee is not a Florida resident. In the alternative, Appellant requested that this court exercise its certiorari jurisdiction to review and quash the appealed orders because otherwise she will be prevented from seeking a modification of the Michigan child support order.
The appealed orders do not expressly dispose of Appellant's petition to modify, either on the merits or on jurisdictional grounds; thus, the orders are not final orders. Nor are the orders appealable non-final orders under Florida Rule of Appellate Procedure 9.130. Accordingly, we lack appellate jurisdiction to review the orders at this time; and, because the orders do not cause irreparable harm that cannot be remedied upon plenary appeal of the final order on the petition to modify, we decline to exercise our certiorari jurisdiction to review the orders.
In sum, for the reasons stated above, we dismiss this appeal for lack of jurisdiction. This dismissal is without prejudice to the right of judicial review of any subsequent final order issued on Appellant's petition for modification.
DISMISSED.
WOLF, LEWIS, and WETHERELL, JJ., concur.
NOTES
[*]  The Order Domesticating Foreign Decrees established the Michigan child support order as a Florida judgment (thereby granting Appellant a portion of the relief sought in her petition), and the Order of Protection simply granted Appellee's motion seeking relief from Appellant's discovery requests pending the trial court's determination of its jurisdiction to modify the Michigan child support order.